Title: To James Madison from David Humphreys, 30 September 1801 (Abstract)
From: Humphreys, David
To: Madison, James


30 September 1801, Madrid. No. 288. Has been informed secretly that France and Portugal signed a peace treaty in Madrid the night before. Believes the conditions are very onerous for Portugal and the agreement was extorted under threat of invasion. In postscript of 1 Oct., reports that five days before the treaty was signed the French army had been given orders to invade Portugal and that Spain had been ready to join in the war if Portugal had not made peace. Relays news of the arrival at Gibraltar of an American frigate, supposedly the George Washington, with a vessel under convoy.
 

   RC (DNA: RG 59, DD, Spain, vol. 5). 2 pp.; marked duplicate.

